Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-20-00392-CV

                            Sherry CAGLE n/k/a Sherry Schwartz,
                                       Appellant

                                               v.

                            Mario CUELLAR and Norma Cuellar,
                                       Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-01910
                          Honorable Laura Salinas, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED appellees Mario Cuellar and Norma Cuellar recover their costs of
this appeal from appellant Sherry Cagle n/k/a Sherry Schwartz.

       SIGNED April 27, 2022.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice